{¶ 26} I respectfully dissent. I would conclude that the trial court did not abuse its discretion in denying the appointment of an expert on eyewitness identification. Those cases that have found exclusion of such testimony to constitute an abuse of discretion differ from the one at bar in that in those cases, the only evidence connecting the defendant to the crime was the identification testimony. State v. Buell
(1986), 22 Ohio St. 3d 124, 22 OBR 203, 489 N.E.2d 795. In this matter, defendant had been linked to the Shell gas station, and the victim established that the clothing of the man in the Shell video looked like the clothes that the assailant wore. Moreover, the court instructed the jury on the factors they were to consider in assessing eyewitness testimony, and I believe that "ordinary jurors have the capacity to assess the circumstances surrounding an eyewitness identification in order to ascertain its accuracy." State v. Scott (1987),41 Ohio App. 3d 313, 315, 535 N.E.2d 379. *Page 47